IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HEIDI NOLL,                                 : No. 611 MAL 2021
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
              v.                            :
                                            :
                                            :
PAUL ABELN,                                 :
                                            :
                    Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.